DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/10/21 have been fully considered but they are not persuasive.
On pages 6-7 regarding drawing objections Applicant argues “Fig. 6 has been selected by the Examiner to identify a species of attachment mechanism, 1c, rather than following the guidance provided by MPEP 809.02(a)”. 
The Examiner respectfully urges Applicant to read the quoted section of the MPEP again, this time paying attention to the whole section, which indicates the species are preferably identified by figure as the Examiner has done. Since the Examiner has followed the guidelines directly, the Examiner respectfully requests clarification on what, exactly, hasn’t been done properly.
On pages 6-7 Applicant further argues against drawings, although it appears Applicant is indirectly arguing against the Election/Restriction requirement, since all arguments appear to be drawn towards the different species which were identified in the Requirement for Election/Restriction mailed 07/07/20 and which Applicant subsequently elected on 11/24/20. Appliacnt elected Species 1c (drawn to Figure 6). Accordingly, suggests that “the Examiner” selected Fig. 6 is blatantly incorrect. 

The Examiner notes that the drawing objections requested the Applicant show the attachment mechanism’s “elongate shaft” and its “distal end”, the attachment mechanism’s “medical implant” and its “proximal end”, and the first and second “longitudinal lumens” of the first and second parts, the attachment mechanism’s “release wire”. Although Applicant has indicated that there is an “elongated shaft 110”, the Examiner clearly saw this element but it belongs to the medical device 130 and not to the claimed “attachment mechanism”. Similarly, none of the other missing elements from the drawings are shown in the drawings, in any of figures 6-9, particularly with reference numbers. Accordingly, all drawing objections are maintained.
On pages 7-8 Applicant argues further that the “Examiner designated species, Fig. 6”. 
Again, the Examiner notes that this is not “Examiner designated” but rather Applicant elected.
On pages 6-7 Applicant argues the figure 6 doesn’t need to illustrate the invention as a whole and “any particular figure may illustrate a specific feature or embodiment of the invention”.
The Examiner generally agrees, noting none of the figures recite the missing claim elements.

The Examiner respectfully disagrees, since this code specifically requires “The drawing in a nonprovisional application must show every feature of the invention specified in the claims.”. All claimed features not having been shown, the drawing objections remain.
On pages 8-9 regarding 112 rejections Applicant argues the “Examiner’s reference appears to address the preamble and not the body of the claim”, and since the preamble sets forth the purpose/intended use of the claimed device, the “Examiner’s characterization and discussion of the instant independent claims as an intended use appears to be inappropriate”. Applicant then argues that to advance prosecution the claims have been amended for clarity.
The Examiner respectfully notes it is unclear whether Applicant is arguing that the 112 rejections are improper because the rejections address the preamble of the claim and not the body of the claim, or whether this is an argument that the prior art rejections are improper because the Examiner’s reference addresses the preamble and not the body of the claim.  Either way, this argument is unclear and accordingly not persuasive.
On pages 9-10 regarding prior art rejections, Applicant argues the Examiner “has characterized as an intended use with apparent reference to the non-limiting preamble of instant claims 1 and 13”. Applicant argues this language “reaches well beyond merely 
The Examiner respectfully disagrees. The claimed invention is for “an attachment mechanism”. Thus, any part of the claimed invention that isn’t directed towards the “attachment mechanism” is not positively claimed. This includes the medical implant system, the elongate shaft, the medical implant, etc. The Examiner doesn’t need “evidence” as to why this is the case, since the claim is literally drawn to “an attachment mechanism”. 
On page 10 Applicant argues Ashby doesn’t teach “a tubular distal portion of the second part includes an engagement feature configured to non-releasably engage the second part with the medical implant” as claims 1 and 13 require.
The Examiner respectfully disagrees. This was explicitly illustrated in the rejection mailed 12/11/20 on page 7. 
On page 10 Applicant argues further that the annotations of Figure 8b of Ashby “misrepresent the structures disclosed by Ashby” since element 120 of Ashby “appears to be the medical device thereof as identified by the Abstract”, which is “separate and distinct from the release mechanism 122 as indicated by the use of separate terms within claim 1 of Ashby and by the use of separate reference numerals in the drawings”. 
The Examiner respectfully disagrees. As was explicitly noted in the rejection mailed 12/11/20 on page 7, element 120 is the claimed “engagement feature” or 
On page 11 Applicant argues Ashby identifies in [0041] that the release mechanism 122 includes elements 160, 162, 164, 166, 168, and 170. Applicant then references other components of Figures 8a-b, and argues the Examiner’s “obscuring gray line, as well as a series of dots, over a portion of the second connector 166 of Ashby that would otherwise be free of any indication of a discontinuity in the structure”.  Applicant argues that without “an explicit indication that the second connector 166 of release mechanism 122 of Ashby is, or was, attached to a separate elongate shaft, there appears to be no basis” to state that the second connector is configured to be fixedly attached to the distal end of an elongate shaft as claims 1 and 13 require. 
The Examiner notes element 122 was not recited as being any specific part of the claimed “attachment mechanism”, and so arguments regarding its elements are unclear and misplaced. The Examiner is also unclear which “obscuring grey line, as well as a series of dots” is being referenced, as the Examiner cannot find either of these features on Annotated Figure 8b and is thus unsure what Applicant is referring to. As regards “discontinuity” and a “separate elongate shaft”, the Examiner notes no requirement of the claimed attachment mechanism for there to be anything which is “continuous”, “separate”, “integral”, or otherwise, other than the engagement feature’s requirement to be “non-releasably engaged” with a part of an unclaimed structure (“medical implant”). Since a non-releasably engagement can occur based on the configuration of the “medical implant” (e.g. maybe it includes glue on the end, or is 
On page 12 Applicant argues the Examiner has “attempted to characterize the first connector 160 of release mechanism 122 of Ashby as a tubular part of the first connector that has been asserted to include an engagement feature configured to engage the first connector with the plug 120” which doesn’t appear to provide a protrusion. Applicant argues without the protrusion of the engagement feature that extends radially outward from the first connector (as opposed to being attached to a distal end surface thereof), Ashby doesn’t teach what the Examiner asserts.
The Examiner again is respectfully confused by arguments, since the rejection mailed 12/11/20 doesn’t reference element 160 or 122. As regards element 120, this was identified (page 7) as the “engagement feature” (“protrusion”). This protrusion also inarguably extends radially outward from the first connector, making it unclear what figure or rejection Applicant is looking at with regards to the above arguments. 
On page 14 Applicant appears to take issue with the rejection to claim 13, and recites case law to an unrelated case. The recitation appears to be an attempt by the Applicant to claim that the modification proposed by the Examiner would result in more work and more expense for no reason. 
The Examiner respectfully notes the argument being presented being so unclear, it is difficult to respond to. However, the Examiner suggests Applicant indicate why a person of ordinary skill could not have the two parts non-integral, when the courts have held that this is acceptable to establish a prima facie case of obviousness. MPEP 2144 V.

Further, the Examiner wishes to note that Applicant has provided the Examiner with a set of claims which improperly indicates the status of the claims. Claims 4-5 are withdrawn, and Applicant has indicated them as “original”. If Applicant doesn’t correct this in the next action, the claims will be held to be non-compliant.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the attachment mechanism’s “elongate shaft” and its “distal end”, the attachment mechanism’s “medical implant” and its “proximal end”, and the first and second “longitudinal lumens” of the first and second parts, the attachment mechanism’s “release wire” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for claiming the attachment mechanism is “for a medical implant system”. It is unclear whether this attachment mechanism is for attaching to the medical implant system, for attaching the medical implant system to something else, or whether it is functional for both of these purposes (or none of these purposes). 
Further, the claim states that the tubular distal portion of the second part has an engagement feature which is configured to non-releasably engage the second part with the medical implant, but the claim is for an “attachment mechanism” of a medical implant system. It is unclear how or whether this “medical implant” and the “elongated shaft” are actually a part of the claimed “attachment mechanism” or whether they are simply parts of the (non-claimed) medical implant system. 
Further, the claim is unclear for claiming the first part is “configured to be fixedly attached to a distal end of an elongate shaft” when it is unclear whether or not this elongate shaft is actually a part of the claimed “attachment mechanism”, the non-
Claim 12 is indefinite for referring to “material on opposing sides of the longitudinally oriented cut” when it is unclear whether this is a part of the claimed “attachment mechanism” or whether this is part of the (unclaimed) medical implant, the (unclaimed) medical implant system, or something else.
Claim 13 is indefinite for the same reasons as claim 1 above (see above). Additionally however, the claim states that the tubular proximal portion of the first part has an engagement feature which is configured to non-releasably engage the first part with the elongated shaft, but the claim is for an “attachment mechanism” of a medical implant system. It is unclear how or whether this “elongate shaft” is actually a part of the claimed “attachment mechanism” or whether this is simply part of the (non-claimed) medical implant system.
Further, the claim is unclear for claiming both the first and second parts include “an engagement feature” with improper antecedent basis. It is unclear whether these engagement features are similar, the same, different, related to one another, the same feature, etc. 
Further, the claim is unclear for claiming the first part is “configured to be fixedly attached to a distal end of an elongate shaft” when it is unclear whether or not this elongate shaft is actually a part of the claimed “attachment mechanism”, the non-claimed “medical implant system”, or part of some other structure not belonging to the attachment mechanism or the implant system. 



Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 9-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ashby et al. (US 20070282373 A1), hereinafter known as Ashby.
Regarding claim 1 Ashby discloses an attachment mechanism for a medical implant system (This is stated as an “intended use” of the claimed attachment mechanism (being “for” a medical implant system).  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Ashby was considered capable of performing the cited intended use of being “for” a medical implant system.) comprising:
a first part (Annotated Figure 8b) configured to be fixedly attached to a distal end of an elongate shaft (Annotated Figure 8b); and 
a second part (Annotated Figure 8b) configured to be fixedly attached to a proximal end of a medical implant (the Examiner notes that the “medical implant system” is not positively claimed. Accordingly, this is simply an intended capable of being attached to a proximal end of a medical implant);
wherein a tubular distal portion of the second part includes an engagement feature (Annotated Figure 8b) configured to non-releasably engage the second part with the medical implant (This is stated as an “intended use” of the engagement feature which the engagement feature is understood capable of achieving. See explanation regarding “intended uses” above.).

    PNG
    media_image1.png
    534
    813
    media_image1.png
    Greyscale

Regarding claim 9 Ashby discloses the attachment mechanism of claim 1 substantially as is claimed,

Regarding claims 10-12 Ashby discloses the attachment mechanism of claim 9 substantially as is claimed,
wherein Ashby further discloses the at least one protrusion is configured to be received within at least one window extending through ha wall of the medical implant,
the medical implant includes at least one longitudinally-oriented cut extending distally from the proximal end of the medical implant,
and material on opposing sides of the at least one longitudinally oriented cut is configured and adapted to be fixedly secured together after the tubular distal portion of the second part is inserted into the proximal end of the medical implant (the “medical implant” is not a positively claimed part of the claimed “attachment mechanism”, and thus does not have patentable weight).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashby as is applied above in view of Rees (US 20130296917 A1).
Regarding claims 2-3 Ashby discloses the attachment mechanism of claim 1 substantially as is claimed,

However, regarding claims 2-3 Ashby teaches a connection mechanism (Figure 8g item 122) in which a second part is made of a metallic material ([0125]). Ashby and Rees are involved in the same field of endeavor, namely connection mechanisms within medical devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the mechanism of Ashby by having the second part be made of a metallic material such as is taught by Rees since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
As regards the recitation of the medical implant being formed from a dissimilar shape memory alloy material, the Examiner reminds Applicant that the medical implant is not a positively claimed part of the claimed “attachment mechanism”, and so the medical implant’s material does not have patentable weight.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashby as is applied above.
Regarding claim 13 Ashby discloses the attachment mechanism of claim 1 substantially as is claimed,
wherein Ashby further discloses wherein a tubular proximal portion of the first part is configured to non-releasably engage the first part with the elongate shaft (this is stated as an “intended use” of the tubular proximal portion of the first part which this part is understood capable of doing (see the explanation regarding “intended uses” above), since the first part is integral with the elongate shaft),
but is silent with regards to the tubular proximal portion of the first part including an “engagement feature” for the purpose of engaging with the elongate shaft.
However, regarding claim 13 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the attachment mechanism of Ashby so that the tubular proximal portion of the first part were not integral with the elongate shaft but rather had an engagement feature which non-releasably engaged with the shaft since it has been held by the courts that the mere fact that a given structure is integral does not preclude its consisting of various elements, and that constructing a formerly integral structure in various portions involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179 (so that the two parts are engaged by an “engagement feature”). Additionally, it has been held by the courts making an integral structure separable (e.g. in a plurality of pieces), if so is desired, would require only ordinary skill. In re  Dulberg, 129 USPQ 348, 349 (CCPA 1961).
Regarding claim 14 Ashby teaches the attachment mechanism of claim 13 substantially as is claimed,
wherein Ashby further discloses the first part and the second part are configured to interlock with each other such that relative axial translation between the first and second parts is prevented when the first part abuts the second part and a first longitudinal lumen of the first part is aligned coaxially with a second longitudinal lumen of the second part (this is stated as an “intended use” of the tubular proximal portion of the first part which this part is understood capable of doing (see the explanation regarding “intended uses” above). See also Figure 8a and [0041] which shows the and describes the mechanism being prevented from moving axially relative to one another when the first and second parts are hooked at elements 172/174).
Regarding claim 15 Ashby teaches the attachment mechanism of claim 14 substantially as is claimed,
wherein Ashby further discloses the first and second parts are configured to interlock with each other such that relative lateral translation between the first and second parts is prevented when the first part abuts the second part, the first longitudinal lumen is aligned coaxially with the second longitudinal lumen, and the release wire is slidably engaged with the first longitudinal lumen and the second longitudinal lumen (this is stated as an “intended use” of the tubular proximal portion of the first part which this part is understood capable of doing (see the explanation regarding “intended uses” above). See also Figure 8a and [0041] which describes and shows the mechanism being prevented from lateral translation when the guidewire 178 is connecting the two parts in addition to the elements 172/174.).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        03/11/21